Citation Nr: 1450591	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD) rated as 30 percent disabling from September 7, 2010, 100 percent disabling from June 20, 2011, and as 50 percent disabling from September 1, 2011. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.  He was awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota. 

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. From September 7, 2010 to June 20, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2. From September 1, 2011 the Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity.

3. The Veteran is diagnosed with tinnitus that is etiologically related to his period of active service. 

4. There has been no demonstration that the Veteran's bilateral hearing loss is related to active combat service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for PTSD from September 7, 2010 to June 20, 2011 and in excess of 50 percent from September 1, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The Board is granting the Veteran's service connection claim for tinnitus, thereby, granting the full benefit sought on appeal for that issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the Veteran's service connection claim for tinnitus, such error was harmless and will not be further discussed.

With regard to the Veteran's bilateral hearing loss and higher evaluation claim for PTSD, appropriate notice was provided in October 2010 and September 2011 letters.  

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment, private treatment and VA treatment records.  The Veteran was afforded VA examinations in February 2011, January 2011 and December 2011.  Taken together, these examinations are adequate; as they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, described the Veteran's disability in sufficient detail; described the functional effects caused by the Veteran's disability, and provided opinions supported by rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007), Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

In a February 2011 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned, effective September 7, 2010.  In an August 2011 rating decision, a 100 percent rating was assigned from June 20, 2011 based on hospitalization over 21 days, and a 50 percent rating was assigned from September 1, 2011.  The Veteran seeks a higher evaluation for his service connected PTSD.  

The Veteran was seen by a VA provider for his PTSD in September 2010.  He reported low mood, irritability, social isolation, hypervigilance, and being uncomfortable in crowds.  On mental status examination, the Veteran had fair grooming.  He was cooperative and engaged.  However, he exhibited intermittent eye contact, a low speech tone and some hesitancy.  The VA examiner noted that the Veteran's mood was not good and that his affect was dysthymic.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45. 

The Veteran was seen by a VA provider again in October 2010.  The Veteran reported that his mood, irritability, and nightmare symptoms were improving since starting medication.  On mental status examination, the Veteran had good grooming, was cooperative and engaged.  As in September 2010, he had a speech low tone and some hesitancy.  His affect was dysthymic, but his mood was a little better.  He was assigned a GAF score of 48. 

The Veteran was afforded a VA examination in February 2011.  The Veteran reported a mildly labile mood with irritability and sadness at times. He also reported poor sleep and below average energy and concentration.  The VA examiner noted that the Veteran experiences nightmares twice a week and panic attacks when in crowds or when driving in heavy traffic.  

The Veteran reported being married three times, with two marriages ending in divorce.  His last marriage has lasted 25 years.  He has two sons and two stepsons.  He stated that he has a good relationship with his family but is irritable at times.  In regards to other social relationships, the Veteran stated that he has no friends and that he tends to socially isolate himself and avoid crowds. 

The Veteran presented a long history of alcohol abuse and legal trouble, including DWI's in the 1970s and 1980s.  He stated that he quit drinking in 1995. 

On mental status examination, the Veteran's speech rate was coherent.  Spontaneity was normal.  Thought process was logical with normal communication and associations were intact.  The Veteran did not exhibit any hallucinations, delusions, obsessions or compulsions.  The Veteran admitted to rare thoughts of suicidal thoughts without a definite plan or intent to harm himself.  He denied homicidal thoughts.  His affect was of mild anxiety.  The Veteran was oriented as to person, place and time with mild decrease in recent memory.  He had intact remote memory.  The Veteran's attention, concentration, language, knowledge, impulse control, judgment, and insight were acceptable.  The VA examiner noted that the Veteran was able to maintain personal hygiene and perform basic activities of daily living.  

The Veteran was diagnosed with PTSD and alcohol dependence in reported remission.  He was assigned a GAF score of 60.  The VA examiner concluded that the Veteran's PTSD results in occasional decrease in work efficiency or intermittent periods of inability to perform occupation tasks due to signs and symptoms.  The examiner, however, noted that the Veteran's had generally satisfactory functioning.  

VA treatment records from June and August 2011 show a GAF score of 55. 

In September 2011 and January 2012, the Veteran submitted buddy statements from A.P., A.G., and J.H., indicating that the Veteran is withdrawn from family, is depressed, lacks interest in activities he used to enjoy, has angry outbursts and suffers from nightmares. 

The Veteran was afforded another VA examination in December 2011.  The VA examiner noted that the Veteran experiences depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  

The Veteran has been married to his third wife for about 23 years.  He indicated that he gets along with her well.  The Veteran has one living son and two stepsons.  He reported that he has close relationships with his sons.  The Veteran also maintains a close relationship with her sisters and mother.  In regards to other social relationships, the Veteran stated that he has a few casual friends, but does not feel that he has any close friends.  

The VA examiner noted that the Veteran has been unemployed since February 2011.  The Veteran denied any legal difficulties, alcohol or drug use since the last VA examination in February 2011. 

On mental status examination, the Veteran did not exhibit hallucinations or delusions.  He was oriented as to person, place and time.  The Veteran also denied any suicidal or homicidal thoughts, plans, or intent.  His rate and flow of speech was appropriate with no irrelevant, illogical, or obscure speech patterns.  The VA examiner noted that the Veteran did not exhibit any impairment in judgment or abstract reasoning ability.  He was able to maintain personal hygiene and perform basic activities of daily living.  The VA examiner noted some impairment on his short term memory, long term memory, and his ability to concentrate. 

The diagnosis was PTSD and depressive disorder not otherwise specified.  The VA examiner noted that the Veteran's PTSD symptoms involve recurrent and intrusive distressing recollections of a traumatic event he experienced in Vietnam, sleeping difficulties, irritability on a daily basis, difficulty concentrating, hypervigilance, avoidance of thoughts associated with the traumatic event and social activities, diminished interest in significant activities, and feelings of detachment.  The Veteran's depressive disorder is characterized by depressed mood on average 3 times a week.  The VA examiner assigned a GAF score of 56 and concluded that the Veteran has occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's PTSD does not preclude him from maintaining substantial gainful employment. 

Vet Center treatment records from July 2011 to April 2013 show treatment for the Veteran's ongoing PTSD symptoms. 

After a review of all the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent from September 7, 2010 to June 20, 2011.  Throughout this time period, the Veteran did not exhibit occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships. 

During the February 2011 VA examination, the Veteran only reported panic attacks when in crowds or when driving in heavy traffic.  He stated that he maintains a good relationship with his family.  On mental status examination, the Veteran's speech rate was coherent, his thought process was logical, and judgment was acceptable.  Furthermore, the VA examiner concluded that the Veteran's PTSD results in occasional decrease in work efficiency, which correlates with the criteria of a 30 percent rating.  Thus, the Board finds that a rating in excess of 30 percent is not warranted.  

The Board acknowledges that the Veteran complained of suicidal ideation, one of the symptoms listed in the criteria for a 70 percent rating, but the 30 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by all of his symptoms.

As the criteria for the next, higher, 50 percent rating are not met, it logically follows that the criteria for an even higher rating of 70 and 100 percent-is likewise not met.

The Board also finds that a rating in excess of 50 percent is not warranted from September 1, 2011.  Throughout this period, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to disturbances in mood and motivation, impairment of short-term and long-term memory and difficulty in establishing and maintaining social relationships.  Specifically, the Veteran suffered from depression, hypervigilance, sleep impairment, irritability, and social isolation.  The Veteran also exhibited impaired short-term and long-term memory.  

However, the Veteran did not demonstrate symptomatology associated with the schedular criteria required for the next higher 70 percent disability rating.  The evidence does not show the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Additionally, the Veteran did not experience suicidal ideation, obsessional rituals which interfered with routine actives, speech intermittently illogical, obscure, or irrelevant, spatial disorientation, or neglect of personal appearance and hygiene.  Therefore, the Board finds that the evidence does not show that the Veteran demonstrated symptoms of the severity, frequency or duration similar to those associated with the 70 percent rating from September 2011.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating. 

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).

As the criteria for the next, higher, 70 percent rating are not met, it logically follows that the criteria for an even higher rating of 100 percent-is likewise not met.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Although the Veteran has been unemployed during the course of the appeal, he has not asserted that it is due to PTSD.  Here, there is no evidence of unemployability due to the Veteran's service-connected PTSD.  Further consideration of TDIU is not warranted.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  



A. Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he contends was caused by acoustic trauma during service.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  At his May 1970 induction examination, a clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  On the May 1970 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.  At his May 1974 separation examination, clinical evaluation of the ears was also normal.  There was no audiogram or other hearing test completed on release from active duty.  

In November 2010, the Veteran's private examiner diagnosed bilateral hearing loss and concluded that the Veteran's hearing loss "could be service connected-as it appears to have been noise induced."

The Veteran was afforded a VA examination in January 2011.  The examiner noted that during service the Veteran was exposed to noise through heavy equipment and artillery.  The Veteran reported working as a truck mechanic for 25 years after service.  He stated that he wore ear plugs and ear muffs during that time.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The examiner concluded that the Veteran's bilateral hearing loss was less likely as not related to military noise exposure.  In providing this opinion, the examiner noted that the Veteran's military records show normal hearing.  The examiner also reasoned that the Veteran did not seek a hearing exam more than 30 years after discharge.  In those 30 years, the Veteran worked in noisy occupations.  Therefore, the examiner concluded that the Veteran's hearing loss is far more likely related to the natural aging process and many years of civilian noise exposure.  The VA examiner also referred to the Institute of Medicine study, which shows that noise induced hearing loss from military noise occurs at the time of the event, not weeks, months or years after the event.  

In April 2011, the Veteran submitted buddy statements from A.P., and D.G., indicating that the Veteran wore ear protection while working as a truck mechanic after service. 

There is competent, credible evidence that the Veteran had a bilateral hearing loss disability and suffered acoustic trauma in service.  The January 2011 VA examination reports show bilateral hearing loss in accordance with 38 C.F.R. §3.385.  The Veteran contends that his bilateral hearing loss was caused by exposure to acoustic trauma during combat service.  The Board recognizes that the Veteran is a combat veteran.  The Veteran served in Vietnam, and was awarded the Combat Action Ribbon.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d). 

However, the Board finds that service connection for bilateral hearing loss is not warranted.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely as not related to military noise exposure.  The examiner reasoned that the Veteran's hearing was normal in service and that he did not seek a hearing exam more than 30 years after discharge.  In those 30 years, the Veteran worked in noisy occupations.  Thus, the Veteran's hearing loss is far more likely related to the natural aging process and many years of civilian noise exposure.  The VA examiner also referred to the Institute of Medicine study, which shows that noise induced hearing loss from military noise occurs at the time of the event, not weeks, months or years after the event.  

The Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner provided an adequate rationale for her opinion.  The examiner considered the Veteran's history of noise exposure in service, but concluded that the Veteran's hearing loss is more likely due to the natural aging process and many years of civilian noise exposure. 

The Board recognizes that the November 2010 private examiner provides a positive opinion and associates the Veteran's hearing loss to military noise exposure.  However, the private examiner used the term "could," which is speculative and is not competent to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection). 

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is statements from the Veteran, A.P., and D.G.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


B. Tinnitus  

The Veteran seeks entitlement to service connection for tinnitus.  He contends that his tinnitus was caused by exposure to acoustic trauma during combat service.  The Board recognizes that the Veteran is a combat veteran.  The Veteran served in Vietnam, and was awarded the Combat Action Ribbon.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d). 

There are no complaints, diagnoses, or treatment of tinnitus in service. Post-service treatment records from November 2010 show a diagnosis of tinnitus.  In January 2011, the Veteran was afforded a VA examination.  The Veteran reported constant tinnitus that began 30 years ago.  The VA examiner found that the Veteran's tinnitus was less likely as not caused by or the result of military noise exposure.  In providing this opinion, the examiner noted that there was no documentation of tinnitus in the Veteran's service records.  Furthermore, the examiner concluded that the Veteran's tinnitus is most likely related to the natural aging process, including the aging vascular system and hearing system.  The examiner also noted that tinnitus can be caused by medication side effects.  Nicotine and caffeine, in particular, can cause a worsening of tinnitus.  

At the June 2013 hearing, the Veteran testified that he began hearing ringing in his ears during service. 

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

Here, the Veteran had asserted that his tinnitus began in service and that he had symptoms since then.  The Board acknowledges the VA examiner's negative opinion.  However, in weighing the Veteran's competent and credible assertions versus the VA medical opinion, the Board finds the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all reasonable doubt, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107. 


ORDER

A disability rating in excess of 30 percent for PTSD from September 7, 2010 and in excess from September 1, 2011 is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


